Wheeler, J.
This being, in effect, an action of debt on a judgment, and not a proceeding by scire facias, to revive, the suit was rightly brought in the county of the defendant’s residence.
A levy upon land is no satisfaction of the judgment. Nor does the sale and purchase of the land by the judgment creditor operate a satisfaction of the judgment, if by reason of any substantial defects in the execution or proceedings thereon, no title passed to the purchaser. If the title to the land was not affected by the sale, the consequence is that the judgment debtor is the owner of his estate, as before, and the judgment remains in force, unaffected by anything done under the execution. This seems clear upon principle, and is well settled by authority in point. (Tate et al. v. Anderson, 9 Mass. 92, 95; Ladd v. Blunt, 4 Id. 402; 14 Id. 378.) In the present case, then, it is clear there was no satisfaction of the judgment; for the defendant has actually sued for and recovered back the land by the judgment of a Court of competent jurisdiction. It is thus conclusively established, that the plaintiff acquired no title by his purchase, but the title remained in the defendant, as before the sale, and consequently the judgment remains in full force, unaffected by the sale. Surely it does not lie with the defendant now to say, that the judgment was satisfied by the sale under the execution, when by reason of its nullity he has recovered back the land. Clearly, a proceeding which was void, and conferred no right, cannot operate a satisfaction of the judgment; and it is not for the defendant to say the proceeding was not void, when *471he has so treated it in asserting and maintaining his title to the land.
The judgment not having been satisfied, the present action was well brought to revive it.
The computation of interest at ten per cent, was error, for which the judgment must be reversed, and the proper judgment here rendered.
Reversed and reformed.